      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 1 of 23



 1   Amy M. Hoffman (SBN 022762)
     THE WILKINS LAW FIRM, PLLC
 2   3300 N. Central Ave., Ste. 2600
     Phoenix, AZ 85012
 3   Tel: 602-795-0789
 4   awilkins@wilkinslaw.net

 5   John V. Golaszewski*
     Joseph N. Casas*
 6   Dennis C. Postiglione*
 7   The Casas Law Firm, PC
     1740 Broadway, 15th fl.
 8   New York, NY 10019
     Tel: 855-220-9626
 9
     john@talentrights.law
10   joseph@talentrights.law
     dennis@talentrights.law
11
     *pro hac vice application forthcoming
12

13   Attorneys for Plaintiffs

14                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
15

16
     Abigail Ratchford; Claudia Sampedro; Eva     Case No. ______________
17   Pepaj; Lina Posada; Paola Canas; Rachel
     Koren a/k/a Rachel Bernstein; Sarah Stage;
18   and Tiffany Toth Gray,
19                                                COMPLAINT
                                Plaintiffs,
20                                                (Jury Trial Demanded)
                   - against -
21
     Glendale Tex Mex, LLC, d/b/a Calico
22   Jack’s Mexican Cantina, a/k/a/ Calico
23   Jack’s Glendale, an Arizona limited
     liability company,
24
                                Defendant.
25

26
            Plaintiffs Abigail Ratchford, Claudia Sampedro, Eva Pepaj, Lina Posada, Paola
27
     Cañas, Rachel Koren a/k/a Rachel Bernstein, Sarah Stage, and Tiffany Toth Gray,
28
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 2 of 23



 1
     (“Plaintiffs”), by and through their undersigned counsel, as and for their Complaint
 2
     against Defendant Glendale Tex Mex, LLC, d/b/a d/b/a Calico Jack’s Mexican Cantina,
 3
     a/k/a/ Calico Jack’s Glendale (collectively “Defendant” or “Calico Jack’s”), respectfully
 4
     allege as follows:
 5
                                            BACKGROUND
 6
            1.     This is an action for damages and injunctive relief relating to Defendant’s
 7
     misappropriation and unauthorized publication of images of Plaintiffs, who are world-
 8
     renowned professional models, to promote its bar and restaurant,
 9
            2.     As detailed below, Defendant’s unauthorized use of Plaintiffs’ images,
10
     photos, and likenesses (collectively, “Images”) constitutes: a) violation of section 43 of
11
     the Lanham Act, 28 U.S.C. § 1125(a)(1), which prohibits the false or misleading use of a
12
     person’s image for commercial purposes; b) violation of each Plaintiff’s common law
13
     right of publicity under Arizona law; c) violation of Arizona's unfair competition law,
14
     which prohibits unlawful, unfair and fraudulent business acts or practices, as well as
15
     deceptive advertising; d) negligence and respondeat superior; and e) various common law
16
     torts, including conversion.
17
            3.     In addition to the actual, punitive and exemplary damages set forth below,
18
     Plaintiffs likewise seek an Order from this Court permanently enjoining Defendant from
19
     using their Images to promote Calico Jack’s, via any medium.
20
                                    JURISDICTION & VENUE
21
            4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
22
     because Plaintiffs have stated claims under, inter alia, the Lanham Act, 28 U.S.C. §
23
     1125(a)(1)(A) and (B). This Court also has diversity jurisdiction because the amount in
24
     controversy exceeds seventy-five thousand dollars ($75,000.00) and all Plaintiffs reside
25
     in a different state than Defendant.
26
            5.     As set forth immediately below, Plaintiffs Abigail Ratchford, Claudia
27
     Sampedro, Eva Pepaj, Lina Posada, Paola Cañas, Rachel Koren a/k/a Rachel Bernstein,
28
                                                 2
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 3 of 23



 1
     Sarah Stage, and Tiffany Toth Gray are, and at all times relevant to this action have been,
 2
     professional models.
 3
            6.     According to publicly available records, Defendant Calico Jack’s is a
 4
     limited liability company organized and existing pursuant to the laws of the State of
 5
     Arizona doing business as a bar and restaurant under the name Calico Jack’s Mexican
 6
     Cantina, formerly located at 6770 N. Sunrise Boulevard, Glendale, Arizona 85305.
 7
            7.     Venue is proper in the United States District Court for the District of
 8
     Arizona because Glendale, Arizona is the principal place of business for Defendant.
 9
            8.     All parties have minimum contacts with Maricopa County, a significant
10
     portion of the alleged causes of action arose and accrued in Maricopa County, Arizona,
11
     and the center of gravity for a significant portion of all relevant events alleged in this
12
     complaint is predominately located in Maricopa County.
13
                                             PARTIES
14
     Plaintiffs
15

16          9.     Plaintiff Abigail Ratchford is an individual residing in the State of
17   California.
18          10.    Plaintiff Claudia Sampedro is an individual residing in the State of
19   Florida.
20          11.    Plaintiff Eva Pepaj is an individual residing in the State of California.
21          12.    Plaintiff Lina Posada is an individual residing in the State of California.
22          13.    Plaintiff Paola Cañas is an individual residing in the State of Florida.
23          14.    Plaintiff Rachel Koren a/k/a Rachel Bernstein is an individual residing in
24   the State of California.
25          15.    Plaintiff Sarah Stage is an individual residing in the State of California.
26          16.    Plaintiff Tiffany Toth Gray is an individual residing in the State of
27   California.
28          Defendant
                                                  3
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 4 of 23



 1
            17.    According to publicly available records, Defendant Calico Jack’s is a
 2
     limited liability company organized and existing pursuant to the laws of the State of
 3
     Arizona doing business as a bar and restaurant (hereinafter “bar”) under the name Calico
 4
     Jack’s Mexican Cantina formerly located at 6770 N. Sunrise Boulevard, Glendale,
 5
     Arizona 85305.
 6
                                  FACTUAL ALLEGATIONS
 7

 8
            18.    As set forth in more detail below, Plaintiffs are well-known professional
 9
     models who earn their livelihood modeling and selling their identity, image and likeness
10
     (collectively “Images”) to companies, magazines, and individuals for the purpose of
11
     advertising, endorsing, or promoting products and services.
12
            19.    Calico Jack’s misappropriated Plaintiffs’ images and likenesses and
13
     repeatedly published them in a defamatory manner. Incredibly, to this date Calico Jack’s
14
     violations are ongoing.
15
            20.    There is no question that Calico Jack’s or parties acting on its behalf
16
     misappropriated the images and likenesses of the Plaintiffs for the purpose of using the
17
     value of the Plaintiffs’ Images for the value associated with them.        Plaintiffs are
18
     internationally known for gracing the covers of countless mainstream publications in
19
     addition to having careers in television and film.     All of the Plaintiffs are easily
20
     identifiable at a glance. Moreover, Calico Jack’s undoubtedly received a benefit from its
21
     unauthorized use of the Plaintiffs’ Images. The Plaintiffs have suffered damages as a
22
     result of Calico Jack’s’ conduct.
23
            21.    Abigail Ratchford (“Ms. Ratchford”), born in Pennsylvania, is an American
24
     model and aspiring actress known for taking the Internet by storm in 2013. Ms.
25
     Ratchford’s deft use of social media, combined with provocative pictures, proved a
26
     winning combination. This formula helped land her on numerous men's websites, a six-
27
     page print spread in a popular Australian men's magazine, and also led to her being
28
                                                4
         Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 5 of 23



 1
     selected to audition for parts in Maxim, a feature film, and television shows found on
 2
     ABC and E! Networks. She has over 9 million followers on Instagram, over 3.9 million
 3
     followers of Facebook, and over 1.3 million followers on Twitter. 1
 4
             22.   Calico Jack’s misappropriated Ms. Ratchford’s Image and placed it on
 5
     social media posts for Calico Jack’s, a bar and restaurant, for its Labor Day Weekend
 6
     event. The image of Ms. Ratchford, where she is wearing a striped bikini top and is
 7
     holding two American flags, was deliberately positioned to imply that she was an
 8
     employee working at the bar or that she endorsed the bar. The image was used without
 9
     the permission of Ms. Ratchford and is defamatory on its face. The image was circulated
10
     via social media (Instagram) on August 31, 2017 and September 2, 2017, by DJ Izzy, a
11
     DJ employed by Calico Jack’s. The image is attached to this Complaint as Exhibit A.
12
             23.   Claudia Sampedro (“Ms. Sampedro”) is a Cuban-born model, mother, and
13
     spokeswoman. Ms. Sampedro moved to Miami when she was 6 years old, and at age 16,
14
     she was discovered by Elite modeling agency. Ms. Sampedro has appeared in many
15
     catalogues, and magazine editorials. She has a number of cover credits for magazines
16
     such as Nine 5 Four, Shock, Face to Face and Mixed. Ms. Sampedro is a sponsored model
17
     for Nutri Sups Nutrition and is also a spokesmodel and contracted model for Bare Ava.
18
     Ms. Sampedro is in the Social Media Influencers’ top class with over a million Instagram
19
     followers and a further combined quarter million fans on Facebook and Twitter. Ms.
20
     Sampedro has three children, and is married to former Green Bay star defensive end Julius
21
     Peppers.
22
             24.   Calico Jack’s misappropriated Ms. Sampedro’s Images and placed them on
23
     postings on its social media sites. The images were a promotion for Calico Jack’s, a bar
24
     and restaurant. The images include a picture of Ms. Sampedro promoting the “Tiki Bar
25
     Party,” and another picture of Ms. Sampedro promoting the “Signature Saturdays” events
26

27
     1
      In the modeling world and talent industry (in general), the number of online Instagram
     “followers”, Twitter “followers”, and or Facebook “likes” is a strong factor in
28   determining a model’s earning capacity.
                                                5
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 6 of 23



 1
     at the bar. The images of Ms. Sampedro were deliberately positioned on the promotional
 2
     materials to imply that she was an employee working at the bar or that she endorsed the
 3
     bar. The image promoting the “Tiki Bar Party” features Ms. Sampedro wearing a bikini
 4
     and was posted on Facebook and Instragram on July 22, 2017, and continuously up to the
 5
     present day. The image promoting “Signature Saturdays” features Ms. Sampedro wearing
 6
     a black-and-gold shirt and was posted on Facebook and Instagram on March 24, 2018.
 7
     The images were used without the permission of Ms. Sampedro and are defamatory on
 8
     their face. The images were circulated via print and via social media on multiple
 9
     occasions by Calico Jack’s. The images are attached to this Complaint as Exhibit B.
10
            25.    Eva Pepaj (“Ms. Pepaj”) is a professional model and actress who moved to
11
     Hollywood to pursue her career in 2004. Her work includes high fashion runway
12
     modeling, print features, and film roles. Ms. Pepaj has appeared in films such as The Hand
13
     Off, Interior, Leather Bar and The Romp, and she was a feature model in a national Diet
14
     Coke TV commercial campaign. She currently has 148,000 Instagram followers and
15
     7,700 Facebook followers.
16
            26.    Calico Jack’s misappropriated Ms. Pepaj’s Image and placed it on social
17
     media posts for Calico Jack’s, a bar and restaurant. The image was posted to promote the
18
     bar’s “Pre Cinco De Mayo” event. The image of Ms. Pepaj was deliberately positioned
19
     to imply that she was an employee working at the bar or that she endorsed the bar. The
20
     image was posted on Calico Jack’s Facebook on May 3, 2018, and on the Instagram
21
     account of DJ Skrewball, a DJ employed by Calico Jack’s, on May 2, 2018. The image
22
     was used without the permission of Ms. Pepaj and is defamatory on its face. The image
23
     was circulated via social media on more than one occasion by Calico Jack’s. The image
24
     is attached to this Complaint as Exhibit C.
25
            27.    Lina Posada (“Ms. Posada”) is a fashion model and designer. A native of
26
     Colombia, Ms. Posada is best known as a model for the Besame and Espiral lingerie
27
     collections. Posada has also modeled for Paradizia Swimwear, Babalu Swimwear, Irgus
28
                                                   6
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 7 of 23



 1
     Swinwear, Ujeans, as well as many others. She currently has 100,200 Instagram
 2
     followers, 3,150 YouTube subscribers, 8,900 Facebook followers, and over 5,500 Twitter
 3
     followers.
 4
           28.    Calico Jack’s misappropriated Ms. Posada’s image and likeness and placed
 5
     it on social media for Calico Jack’s, a bar and restaurant. The image features Ms. Posada
 6
     wearing a tank top, suspenders, and bow tie to promote the bar’s “Bad Bunny Bar Crawl”
 7
     event. The image was posted on Calico Jack’s Instagram on March 29, 2018. The image
 8
     was deliberately positioned to imply that she was an employee working at the bar or that
 9
     she endorsed the bar. The image was used without the permission of Ms. Posada and is
10
     defamatory on its face. The images were circulated via social media by Calico Jacks.
11
     The image is attached to this Complaint as Exhibit D.
12
           29.    Paola Cañas (“Ms. Cañas”) is a Colombian-born model now residing and
13
     working in the United States. Ms. Cañas has been in the industry for over twelve years
14
     and has found great success as a model, host, runway model, and actor. Ms. Cañas has
15
     worked runway shows in her native Colombia, as well as Mexico, Ecuador, United States,
16
     and most recently in Paris, France. She heads up the international campaign and was a
17
     contracted model for Curve and their worldwide lingerie line. In Dubai, United Arab
18
     Emirates, Ms. Cañas was chosen as the face of the Masters Golf Tournament, and was
19
     the image for the “International Surf and Sport Expo” in Orlando, FL. She has worked
20
     for international brands and labels such as SOHO, KISS underwear, Salon International,
21
     Zona Rosa, and Esteban Escobar. She has appeared in numerous TV shows like “FOX
22
     Sports” and on TV networks such as Telemundo and TV Azteca. Ms. Cañas continues to
23
     build an impressive profile and is constantly in demand between Miami, FL, New York,
24
     NY, and Los Angeles, CA. Ms. Cañas has over 625,000 Instagram followers, over 10,500
25
     followers on Twitter, and over 9,000 Facebook likes.
26
           30.    Calico Jack’s misappropriated Ms. Cañas’ image and likeness and placed it
27
     on social media for Calico Jack’s, a bar and restaurant. The image features Ms. Cañas
28
                                                7
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 8 of 23



 1
     wearing a school girl’s outfit to promote the bar’s “Back 2 School Bash” event. The image
 2
     was posted on Calico Jack’s Facebook and on the Instagram account of DJ Izzy, a DJ
 3
     employed by Calico Jack’s, on August 25, 2017.          The image of Ms. Cañas was
 4
     deliberately positioned to imply that she was an employee working at the bar or that she
 5
     endorsed the bar. The image was used without the permission of Ms. Cañas and is
 6
     defamatory on its face. The image was circulated via social media by Calico Jack’s. The
 7
     image is attached to this Complaint as Exhibit E.
 8
           31.    Rachel Koren a/k/a Rachel Bernstein (“Ms. Koren”) is an international
 9
     model who has walked runways for fashion shows in Miami's Mercedes Benz Fashion
10
     Week, filmed for the Travel TV show “Bikini Destinations” all over the world, shot for
11
     major campaigns in Los Angeles, California, and is the face of many brands. Ms. Koren
12
     appeared in a campaign for MIDORI with Kim Kardashian and in the movie Date Night
13
     with Steve Carell and Tina Fey. She also played the character of Sue Emory in an episode
14
     of The Closer where she can be seen doing her own stunts. She has been published in
15
     major campaigns and worked for companies such as Nike, Reebok, Affliction Clothing,
16
     Volcom, Body Glove, Sinful, American Customs, Alo, Modern Salon Magazine, No Fear,
17
     Axe Body Spray, Paul Mitchell, Vibra Magazine, Launch Pad Magazine, Cut & Dry
18
     Magazine, Hairdo Magazine, Sunset Tan, Divine Boutique, Esquire Magazine, Vogue
19
     Magazine, True Religion, Jessica Simpson Swimwear, Ed Hardy, Christian Audigier,
20
     Smet, Rebel X Magazine, SNI Swimwear, Tommy Bahama, Roma, J Valentine, Sunsets
21
     Inc, B Swim, Love Culture, Maxim, Viva Glam Magazine, Fantasy Lingerie, Elegant
22
     Moments, So Cal Swimwear, No Fear, Swim Magazine, American Honey, and Have Faith
23
     Swimwear. She currently owns her own company, Cashmere Hair Extensions, which
24
     appeared on the show Shark Tank in 2013.
25
           32.    Calico Jack’s misappropriated Ms. Koren’s image and likeness and placed
26
     it on social media for Calico Jack’s. The image features Ms. Koren on the far left of a
27
     group of three women. Ms. Koren is wearing a bikini top and a Santa hat promoting the
28
                                                8
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 9 of 23



 1
     “December 2 Remember” event at the bar and was posted on Calico Jack’s Instagram on
 2
     December 12, 2017, and the Instagram account of Sugernights, a DJ employed by Calico
 3
     Jack’s, on December 11, 2017. The image of Ms. Koren was deliberately positioned to
 4
     imply that she was an employee working at the bar or that she endorsed the bar. The
 5
     image was used without the permission of Ms. Koren and is defamatory on its face. The
 6
     image was circulated via social media by Calico Jack’s. The image is attached to this
 7
     Complaint as Exhibit F.
 8
           33.    Sarah Stage (“Ms. Stage”) has worked for brands such as Fredericks of
 9
     Hollywood, Jafra Cosmetics, Buffalo Jeans, Sky Clothing, and Beach Bunny Swimwear.
10
     She has also done commercials for Kia, Budweiser, Samsung, and has appeared in
11
     magazines such as Maxim, Shape, and Allure. Ms. Stage is a social media influencer with
12
     2.1 million followers on Instagram, 19,700 followers on Twitter, 50,000 views on
13
     SnapChat, and over 113,000 likes on Facebook.
14
           34.    Calico Jack’s misappropriated Ms. Stage’s image and likeness and placed
15
     it on social media for Calico Jack’s. The image features Ms. Stage in a black dress
16
     promoting the “Thursday Ladies Night” event at the bar posted on Calico Jack’s Facebook
17
     page June 1, 2017; “Flexx Fridays” event at the bar posted on Calico Jack’s Facebook
18
     page June 3, 2016; “Thursday Ladies Night” at the bar posted on the Instagram account
19
     of AZ Kings, a DJ employed by Calico Jack’s, on June 15, 2017; and “Thursday Ladies
20
     Night” posted on May 25, 2017 on both Calico Jack’s Instagram and the Instagram
21
     account of StatyK’s, a DJ employed by Calico Jack’s. The use of Ms. Stage’s image by
22
     Defendant was extremely prolific. The image of Ms. Stage was deliberately positioned to
23
     imply that she was an employee working at the bar or that she endorsed the bar. The
24
     image was used without the permission of Ms. Stage and is defamatory on its face. The
25

26

27

28
                                               9
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 10 of 23



 1
     image was circulated via social media by Calico Jack’s many times. The images are
 2
     attached to this Complaint as Exhibit G.
 3
            35.    Tiffany Toth Gray (“Ms. Gray”) is an extremely successful model and
 4
     Playboy Playmate. Ms. Toth was the Playboy “Cyber Girl of the Month” for May 2006.
 5
     She then went on to pose for three pictorials under Playboy’s Fresh Faces. Moreover, she
 6
     has not only been featured in such magazines as Super Street Bike, Import Tuner, Sport
 7
     Truck, Iron Man, Seventeen, and Maxim, but has also posed for various catalogs. Ms.
 8
     Toth currently has over 3.5 million Facebook followers, 1.3 million Instagram followers,
 9
     and over 316,000 Twitter followers, and 1,140 YouTube subscribers.
10
            36.    Calico Jack’s misappropriated Ms. Gray’s image and likeness and placed it
11
     on social media for Calico Jack’s. The image features Ms. Gray in the center of the photo
12
     wearing a black zippered top, promoting the “Ladies Night Out” event at the bar. The
13
     image of Ms. Gray was posted on the Instagram account of DJ Skrewball, a DJ employed
14
     by Calico Jack’s, on November 17, 2017. The image was deliberately positioned to imply
15
     that she was an employee working at the bar or that she endorsed the bar. The image was
16
     used without the permission of Ms. Gray and is defamatory on its face. The image was
17
     circulated via social media by Calico Jack’s. The image is attached to this Complaint as
18
     Exhibit H.
19
            37.    None of the Plaintiffs consented to Calico Jack’s’ use of the images. The
20
     Plaintiffs are all talented, highly successful models who earn substantial amounts of
21
     money by promoting and protecting their images and likenesses to various clients and
22
     take great pride in their reputation in their industry. It is common knowledge that any
23
     improper or unauthorized use of their images or likenesses will substantially injure their
24
     careers. All of the aforementioned images are labelled as Exhibits A-H and are attached
25
     in redacted form to this Complaint featuring the names of each Plaintiff above her image.
26
            38.    Plaintiffs’ careers in the modeling industry place a high degree of value on
27
     their good will and reputation, which is critical in order to maximize earning potential,
28
                                                10
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 11 of 23



 1
     book modeling contracts, and establish each of their individual brands. In furtherance of
 2
     establishing, and maintaining their brands, Plaintiffs are necessarily selective concerning
 3
     the companies, and brands, for which they choose to model.
 4
            39.    Plaintiffs’ Images were misappropriated by the Defendant in order to make
 5
     it appear that they worked at, promoted, or endorsed Calico Jack’s.
 6
            40.    In the case of each and every depiction featuring Plaintiffs’ Images, such
 7
     appearances were false.
 8
            41.    Moreover, in each and every case, this misappropriation occurred without
 9
     any Plaintiffs’ knowledge, consent, or authorization and at no point did Plaintiffs ever
10
     receive any remuneration for Defendant’s improper and illegal use of their Images, and
11
     Defendant’s improper and illegal use of Plaintiffs’ Images has caused Plaintiffs to suffer
12
     substantial damages.
13
            42.    That we know of, Plaintiffs were depicted in social media, website, and
14
     other Internet posts in order to promote Calico Jack’s. These posts were intentionally
15
     designed to make it appear that Plaintiffs are either working at Calico Jack’s, promoted
16
     Calico Jack’s, or endorsed the establishment.
17
            43.    No Plaintiff has ever been employed at Calico Jack’s or any other alcohol-
18
     oriented business and has never (and would never) agree to sign away her Image rights to
19
     be used in any way that affiliates her with Calico Jack’s.
20
            44.    Plaintiffs have never been hired to endorse Calico Jack’s and have received
21
     no remuneration for Defendant’s unauthorized use of their Images, and have suffered, and
22
     will continue to suffer, damages as a result of Defendant’s use of their Images.
23
            Ownership of Images
24
            45.    All Plaintiffs have reviewed the imagery in question and have positively
25
     identified themselves as the models depicted in the doctored internet and social media
26
     posts used by Defendant to market and promote the bar. As described more specifically
27
     for each Plaintiff above, some of the photographs used to create the bar advertisements
28
                                                 11
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 12 of 23



 1
     were taken professionally, and a release was signed at the time of the photo shoot.
 2
     However, no Plaintiff ever released her Right to Privacy, Publicity, or the right to any
 3
     third party to sell her image to any third-party not a party to the original release without
 4
     her permission. No Plaintiff ever agreed to promote a bar and restaurant via the imagery
 5
     taken by Calico Jack’s.
 6
            46.    Additionally, if any release was signed, it did not give any person rights to
 7
     use the photographs into perpetuity. The industry standard varies, but a model rarely, if
 8
     ever, signs a release of all rights into perpetuity for the use of her image. Moreover, if a
 9
     release was signed, it did not include a release of the Plaintiffs’ publicity rights and, in
10
     fact, several of the releases specifically stated that Plaintiffs retained their right to
11
     publicity. The right to a person’s image and likeness is not copyrightable and, therefore,
12
     Plaintiffs are not asserting copyright claims.
13
            47.    Moreover, as described more specifically for each Plaintiff above, some of
14
     the photographs were taken as “selfies” and are therefore fully owned by the individual
15
     Plaintiff or they were taken for personal use in an individual Plaintiff’s portfolio in order
16
     to allow her to market herself to new clients. In these cases, no release was signed and
17
     no copyright interest was asserted. In these cases, as above, each Plaintiff fully retained
18
     her right to publicity and privacy and in no case did any Plaintiff ever agree, nor did any
19
     third party hold the right to agree on her behalf, that Defendant could use her image and
20
     likeness in order to market, promote, or endorse their bar. Based on these rights, Plaintiffs
21
     assert the Causes of Action described below.
22
            Defendant’s Business
23
            48.    Upon information and belief, Glendale Tex Mex, LLC operates a bar under
24
     the name Calico Jack’s Mexican Cantina that engages in the business of selling alcohol
25
     and food in a party-like atmosphere.
26
            49.    Calico Jack’s does this for its own commercial and financial benefit.
27
            50.    Calico Jack’s used, advertised, created, printed, and distributed the Images
28
                                                  12
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 13 of 23



 1
     of Plaintiffs, as further described and identified above, in order to create the false
 2
     impression with potential clientele that Plaintiffs either worked as employees at Calico
 3
     Jack’s, promoted Calico Jack’s, or endorsed Calico Jack’s.
 4
            51.      Calico Jack’s used Plaintiffs’ Images, and created the false impression that
 5
     they worked at or endorsed Calico Jack’s in order to receive certain benefits therefrom,
 6
     including but not limited to: monetary payments; increased promotional, advertising,
 7
     marketing, and other public relations benefits; notoriety; publicity; as well as an increase
 8
     in business revenue, profits, proceeds, and income.
 9
            52.      As Calico Jack’s was at all times aware, at no point have Plaintiffs ever
10
     been affiliated with or employed by Calico Jack’s, and at no point have Plaintiffs ever
11
     endorsed Calico Jack’s.
12
            53.      All of Calico Jack’s activities, including its misappropriation of Plaintiffs’
13
     Images, and publication of them, were done without the knowledge or consent of
14
     Plaintiffs, and Calico Jack’s did not compensate Plaintiffs for its use of their Images.
15
            54.      As such, Plaintiffs have never received any benefit for Calico Jack’s use of
16
     their Images.
17
     Standard Business Practices in the Modeling Industry
18
            55.      It is common knowledge in the modeling industry that the hiring of a model
19
     for a commercial purpose involves a particularized methodology and process.
20
            56.      The fee that a professional model, such as each of the Plaintiffs, will receive
21
     is negotiated by her agency, and involves consideration of, without limitation, at least the
22
     following factors: a) the reputation, earning capacity, experience, and demand of that
23
     particular model; b) the location where the photo shoot takes place, and the length thereof;
24
     c) where and how the Image are going to be used by the client (e.g., company website,
25
     social media, television commercials, billboards or posters), known as “usage”; and, d)
26
     the length of time (known as the “term”) the rights to use the photos will be assigned.
27
     Most licenses to use a model’s image are for 1, 2, or 3 year terms; but almost never is
28
                                                   13
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 14 of 23



 1
     there a “lifetime” term.
 2
     Defendant’s Misappropriation of Plaintiffs’ Images
 3
            57.    As detailed above, Defendant knowingly, and without the prior consent of
 4
     the Plaintiffs, invaded Plaintiffs’ privacy by using Plaintiffs’ Images for commercial
 5
     purposes in order to promote Calico Jack’s, by and through the use of internet posts, social
 6
     media posts, and the creation and distribution of collateral materials such as flyers,
 7
     posters, and cards.
 8
            58.    Defendant showcased Plaintiffs’ Images on the Calico Jack’s materials in
 9
     order to create the false impression that Plaintiffs worked at Calico Jack’s, or endorsed
10
     the establishment.
11
            59.    Defendant did so in order to attract clientele to Calico Jack’s, promote
12
     Calico Jack’s, and thereby generate revenue for Defendant.
13
            60.    Defendant was aware that, by using Plaintiffs’ Image, it was violating
14
     Plaintiffs’ right to privacy, Plaintiffs’ right of publicity, and creating a false impression
15
     to potential customers that Plaintiffs worked at and/or endorsed Calico Jack’s.
16
            61.    Plaintiffs allege that any improper or unauthorized use of their Images
17
     substantially injures their reputation, character, and current career. This is especially so
18
     insofar as each of Plaintiffs’ Images have been associated with a bar, and the implication
19
     of Defendant’s use of Plaintiffs’ Images is that she is an employee working in a bar with
20
     a party-like atmosphere.
21
            62.    At no point was Plaintiffs ever affiliated with Calico Jack’s or Defendant.
22
            63.    Plaintiffs’ Images were used without their consent.
23
            64.    At no point were Plaintiffs ever contacted by Defendant, or any
24
     representative of any of the Defendant, to request the use of Plaintiffs’ Images.
25
            65.    Defendant never obtained, either directly or indirectly, permission to use
26
     Plaintiffs’ Images.
27
            66.    Defendant never paid any Plaintiffs for use of their Images on any
28
                                                  14
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 15 of 23



 1
     promotional materials, including the Calico Jack’s billboards, social media, Internet, or
 2
     other promotional materials.
 3
            67.    By using the Plaintiffs’ image and likeness, Defendant did not use its own
 4
     advertising idea, and instead used the Plaintiffs’ (or their licensees’) advertising ideas to
 5
     promote their club to the public.
 6
            68.    Defendant used Plaintiffs’ Images without their consent, and without
 7
     providing remuneration, in order to permanently deprive the Plaintiffs of their right to
 8
     determine the use their Images.
 9
            69.    Upon information and belief, Defendant have taken the foregoing actions
10
     with the intent of causing irreparable harm to each of the Plaintiffs.
11
                                  FIRST CAUSE OF ACTION
12                (Violation of §43 of the Lanham Act, 15 U.S.C. §1125 et seq.:
13                                      False Association)
            70.    Plaintiffs hereby repeat and re-allege each and every allegation set forth in
14
     the preceding paragraphs as if fully set forth herein.
15
            71.    The provisions of the Lanham Act, 215 U.S.C. §1125, et seq. apply to
16
     Defendant and protect Plaintiffs from the conduct described herein.
17
            72.    Defendant used Plaintiffs’ Images, inter alia, in order to create the false
18
     impression with the public that Plaintiffs either worked at Calico Jack’s as employees or
19
     endorsed the business.
20
            73.    This was done to promote and attract clientele to Calico Jack’s, and thereby
21
     generate revenue for the Defendant.
22
            74.    Thus, this was done in furtherance of Defendant’s commercial benefit.
23
            75.    Despite the fact that Defendant was at all times aware that the Plaintiffs
24
     neither worked at, nor endorsed, Calico Jack’s, Defendant nevertheless used Plaintiffs’
25
     Images in order to mislead potential customers as to Plaintiffs’ employment at and/or
26
     affiliation with Calico Jack’s.
27
            76.    Defendant knew that its use of Plaintiffs’ Images would cause consumer
28
                                                  15
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 16 of 23



 1
     confusion as to Plaintiffs’ sponsorship and/or employment at Calico Jack’s.
 2
            77.    Upon information and belief, Defendant’s use of Plaintiffs’ Images did in
 3
     fact cause consumer confusion as to Plaintiffs’ employment at and/or endorsement of
 4
     Calico Jack’s, and the goods and services provided by Calico Jack’s.
 5
            78.    Due to Defendant’s unauthorized use of Plaintiffs’ Images in order to create
 6
     a false endorsement prohibited by section 43 of the Lanham Act, Plaintiffs have been
 7
     damaged in an amount to be determined at trial, but in all events, not less than seventy-
 8
     five thousand dollars ($75,000), exclusive of punitive and exemplary damages.
 9
                                SECOND CAUSE OF ACTION
10                             (Common Law Right of Publicity)
11           79.   Plaintiffs hereby repeat and reallege each and every allegation set forth in
12   the preceding paragraphs as if fully set forth hereon.
13           80.   As set forth hereon, each Plaintiff has and had at the time of Defendant’s
14   misappropriation a commercial interest in her image, photo, persona and likeness.
15           81.   Said commercial interest was developed by each Plaintiff through her
16   investment of time, effort and money in her career, image, persona and likeness.
17           82.   As set forth herein, Defendant used each Plaintiff’s image and likeness for
18   commercial purposes by using same in Calico Jack’s advertising.
19           83.   Defendant did so without any Plaintiff’s consent, written or otherwise.
20           84.   Plaintiffs are further informed and believe and hereon allege that discovery
21   will prove that Defendant’s republicized Plaintiff’s image and likeness on various
22   occasions, via different mediums, after the initial date of the posting of their image and
23   likeness and through the filing of this complaint.
24           85.   Plaintiffs are informed and believe and hereon allege that Defendant’s
25   republication of Plaintiff’s image and likeness was altered so as to reach a new audience
26   and/or promote a different product.
27           86.   Defendant was at all relevant times aware that it never received any
28
                                                 16
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 17 of 23



 1
     Plaintiff’s permission or consent to use their Images on any website or social media
 2
     account, or on any other medium, in order to promote the bar.
 3
              87.    At no point did Defendant ever compensate Plaintiffs for its use of their
 4
     Images
 5
              88.    No applicable privilege or authorization exists for Defendant’s use of
 6
     Plaintiffs’ Images.
 7
                                THIRD CAUSE OF ACTION
 8         (Unfair or Deceptive Trade Practices, A.R.S. Title 44, Chapter 9, et seq.)
 9          89.      Plaintiffs hereby repeat and reallege each and every allegation set forth in
10   the preceding paragraphs as if fully set forth hereon.
11          90.      Defendant operated the bar website and social media accounts in order to
12   promote the bar, to attract clientele thereto, and to thereby generate revenue for
13   Defendant.
14          91.      As such, Defendant’s operation of the website and social media accounts,
15   and its publication of Images thereon, was consumer-oriented in nature and occurred in
16   the trade and commerce with the State of Arizona.
17          92.      Defendant published Plaintiffs’ Images on the bar website and social media
18   accounts in order to create the false impression that Plaintiffs were either employees
19   working at the bar, endorsed the bar, or were otherwise affiliated, associated, or connected
20   with the bar.
21          93.      As such, Defendant’s intent in publishing Plaintiffs’ Images was to mislead
22   the public as to Plaintiffs’ employment at and/or affiliation with the bar.
23          94.      Such conduct constitutes unfair and deceptive acts and practices, and unfair
24   competition under Arizona law.
25          95.      Defendant’s advertising practices offend the public policy of Arizona
26   insofar as it constitutes misappropriation of Plaintiffs’ property rights in their own
27   Images, and invasion of Plaintiffs’ privacy, for Defendant’s commercial benefit.
28
                                                  17
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 18 of 23



 1
            96.     Defendant’s advertising practices are immoral, unethical, oppressive and
 2
     unscrupulous insofar as they have sought to confuse the public for its own commercial
 3
     benefit by implying that Plaintiffs are affiliated, endorse, are associated with the bar.
 4
            97.     Defendant’s advertising practices cause substantial injury to consumers by
 5
     creating the false impression that Plaintiffs are employees at, endorse, or are otherwise
 6
     affiliated with, the bar.
 7
            98.     There are no benefits to Defendant’s advertising practices as set forth
 8
     hereon except a benefit to Defendant’s own commercial interests.
 9
            99.     As a result of Defendant’s unauthorized and misleading publication of
10
     Plaintiffs’ Images on their bar’s website and social media accounts, Plaintiffs were
11
     harmed.
12
            100.    As a result of Defendant’s unauthorized and misleading use of Plaintiffs’
13
     Images, Plaintiffs have suffered damages in an amount to be determined at trial, including
14
     punitive and exemplary damages.
15
                                  FOURTH CAUSE OF ACTION
16
                                 (Common Law Unfair Competition)
17
            101.    Plaintiffs hereby repeat and reallege each and every allegation set forth in
18
     the preceding paragraphs as if fully set forth hereon.
19
            102.    Defendant and its agents operated their bar website and social media
20
     accounts in order to promote the bar, to attract clientele thereto, and to thereby generate
21
     revenue for Defendant.
22
            103.    As such, Defendant’s operation of the website and social media accounts,
23
     and its publication of Images thereon, was consumer-oriented in nature and occurred in
24
     the trade and commerce with the State of Arizona.
25
            104.    Defendant published Plaintiffs’ Images on the bar website and social media
26
     accounts in order to create the false impression that Plaintiffs were either employees
27

28
                                                  18
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 19 of 23



 1
     working at the bar, endorsed the bar, or were otherwise affiliated, associated, or connected
 2
     with the bar.
 3
            105.     As such, Defendant’s intent in publishing Plaintiffs’ Images was to mislead
 4
     the public as to Plaintiffs’ employment at and/or affiliation with the bar.
 5
            106.     Such conduct constitutes unfair and deceptive acts and practices, and unfair
 6
     competition under Arizona law.
 7
            107.     Defendant’s advertising practices offends the public policy of Arizona
 8
     insofar as they constitutes misappropriation of Plaintiffs’ property rights in their own
 9
     Images, and invasion of Plaintiffs’ privacy, for Defendant commercial benefit.
10
            108.     Defendant’s advertising practices are immoral, unethical, oppressive and
11
     unscrupulous insofar as they have sought to confuse the public for their own commercial
12
     benefit by implying that Plaintiffs are affiliated, endorse, are associated with the bar.
13
            109.     Defendant’s advertising practices cause substantial injury to consumers by
14
     creating the false impression that Plaintiffs are employees at, endorse, or are otherwise
15
     affiliated with, the bar.
16
            110.     There are no benefits to Defendant’s advertising practices as set forth
17
     hereon except a benefit to Defendant’s own commercial interests.
18
            111.     As a result of Defendant’s unauthorized and misleading publication of
19
     Plaintiffs’ Images on their bar’s website and social media accounts, Plaintiffs were
20
     harmed.
21
            112.     As a result of Defendant’s unauthorized and misleading use of Plaintiffs’
22
     Images, Plaintiffs have suffered damages in an amount to be determined at trial, including
23
     punitive and exemplary damages.
24
                                    FIFTH CAUSE OF ACTION
25                               (Negligence and Respondeat Superior)
26          115.     Plaintiffs hereby repeat and reallege each and every allegation set forth in
27   the preceding paragraphs as if fully set forth hereon.
28
                                                  19
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 20 of 23



 1
               116.   Plaintiffs are further informed and believe and herein allege that Defendant
 2
     maintains or should have maintained employee policies and procedures which govern the
 3
     use of intellectual property, publicity rights, and/or the image and likeness of individuals
 4
     for promotional and advertising purposes which specifically prevent the unauthorized and
 5
     non-consensual use of intellectual property, publicity rights and/or the image and likeness
 6
     of individuals for promotional and advertising purposes.
 7
               117.   Further, Defendant should have maintained, or failed to maintain, policies
 8
     and procedures to ensure that their promotional and/or advertising materials and
 9
     campaigns were not deceptive or misleading in their advertising practices.
10
               118.   Defendant owed a duty of care to Plaintiffs to ensure that their advertising
11
     and promotional materials and practices did not infringe on their property and publicity
12
     rights.
13
               119.   Defendant further owed a duty of care to consumers at large to ensure that
14
     their promotional and/or advertising materials and campaigns were not deceptive or
15
     misleading in their advertising practices.
16
               120.   Defendant breached their duty of care to both Plaintiffs and consumers by
17
     failing to either adhere to or implement policies and procedures to ensure that the use of
18
     intellectual property, publicity rights, and/or the image and likeness of individuals for
19
     promotional and advertising purposes were not unauthorized, non-consensual, or false
20
     and deceptive.
21
               121.   Defendant further failed to enforce or implement the above-stated policies
22
     and/or to communicate them to employees, and/or supervise its employees in order to
23
     ensure that these policies, along with Federal and Arizona law, were not violated.
24
     Defendant breached their duty of care to Plaintiffs and consumers by its negligent hiring,
25
     screening, retaining, supervising, and/or training of its employees and agents.
26
               122.   Defendant’s breach was the proximate cause of the harm Plaintiffs suffered
27
     when their Images were published without their consent, authorization, and done so in a
28
                                                   20
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 21 of 23



 1
     false, misleading and/or deceptive manner.
 2
              123.   As a result of Defendant’s negligence, Plaintiffs have suffered damages in
 3
     an amount to be determined at trial.
 4
                                    SIXTH CAUSE OF ACTION
 5                                        (Conversion)
 6            124.   Plaintiffs hereby repeat and reallege each and every allegation set forth in
 7   the preceding paragraphs as if fully set forth hereon.
 8            125.   Each Plaintiff is, and at all relevant times were, the exclusive owner of all
 9   right, title and interest in their Images, and have property interests thereon.
10            126.   By the conduct detailed above, Defendant converted Plaintiffs’ property
11   rights in their Images for its own use and financial gain Images for its own use and
12   financial gain.
13            127.   As a result of Defendant’s unlawful conversion of Plaintiffs’ Images, and
14   publication of same, Plaintiffs have suffered damages in an amount to be determined at
15   trial.
16                                SEVENTH CAUSE OF ACTION
17                                    (Unjust Enrichment)

18            128.   Plaintiffs hereby repeat and realleges each and every allegation set forth in
19   the preceding paragraphs as if fully set forth hereon.
20            129.   As set forth in detail above, Defendant published Plaintiffs’ Images in order
21   to promote the bar to the general public and potential clientele.
22            130.   Defendant’s publication was for the purpose of creating a false impression
23   to the general public that Plaintiffs were either working at the bar, or endorsed the bar.
24            131.   Defendant’s purpose in publishing Plaintiffs’ Images was to benefit
25   commercially due to their purported association with, employment of, and/or
26   endorsement by Plaintiffs.
27

28
                                                   21
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 22 of 23



 1
              132.   Upon information and belief, Defendant did in fact benefit commercially
 2
     due to its unauthorized use of Plaintiffs’ Images.
 3
              133.   Defendant have been enriched by its unauthorized control over, and
 4
     publication of, Plaintiffs’ Images because the publications have assisted Defendant in
 5
     attracting clientele to their bar.
 6
              134.   Plaintiffs have not been compensated for Defendant’s commercial
 7
     exploitation of their Images, and thus any financial benefit which Defendant received due
 8
     to this exploitation is unjust.
 9
              135.   As such, Plaintiffs have been damaged in an amount to be determined at
10
     trial.
11
                                   EIGHTH CAUSE OF ACTION
12
                                           (Quantum Meruit)
13
              136.   Plaintiffs hereby repeat and reallege each and every allegation set forth in
14
     the preceding paragraphs as if fully set forth hereon.
15
              137.   Plaintiffs are each internationally known models who earn their livings
16
     appearing in, inter alia, commercials, advertisements, and publications on behalf of
17
     companies and brands.
18
              138.   Companies and brands that choose to hire Plaintiffs compensate them for
19
     their appearances.
20
              139.   Although Defendant have availed themselves of the benefit of being
21
     associated with Plaintiffs, and making it appear to potential customers that Plaintiffs
22
     either work at their bar, endorse their bar, or are otherwise affiliated with their bar,
23
     Defendant has not compensated Plaintiffs.
24
              140.   Plaintiff is therefore entitled to reasonable compensation for the bar’s
25
     unauthorized use of their Images.
26
                                          DEMAND FOR JURY TRIAL
27
              141.   Plaintiffs demand a trial by jury.
28
                                                   22
      Case 2:21-cv-00694-SMB Document 1 Filed 04/22/21 Page 23 of 23



 1
                                     PRAYER FOR RELIEF
 2
            WHEREFORE, Plaintiffs respectfully requests Judgment in their favor and against
 3
     Defendant as follows:
 4
            (a) For actual damages, in an amount to be determined at trial, but in all events not
 5
     less than seventy-five thousand dollars ($75,000.00), relating to Plaintiffs’ first through
 6
     fifth causes of action;
 7
            (b) For an order permanently enjoining Defendant from using Plaintiffs’ Images to
 8
     promote its business;
 9
            (c) For punitive damages, in an amount to be determined at trial;
10
            (d) For all costs and attorneys’ fees incurred by Plaintiffs in the prosecution of this
11
     Action;
12
            (e) For such other and further relief as the Court may deem just and proper.
13
            RESPECTFULLY SUBMITTED this 21st day of April, 2021.
14
                                                THE WILKINS LAW FIRM, PLLC
15

16                                              By: /s/ Amy Hoffman
                                                Amy Hoffman (SBN 022762)
17                                              3300 N. Central Ave., Ste. 2600
                                                Phoenix, AZ 85012
18                                              awilkins@wilkinslaw.net
19
                                                and
20
                                                The Casas Law Firm, PC
21                                              John V. Golaszewski*
22                                              Joseph N. Casas*
                                                Dennis C. Postiglione*
23                                              1740 Broadway, 15th fl.
                                                New York, NY 10019
24
                                                Tel: 855-220-9626
25                                              john@talentrights.law
                                                joseph@talentrights.law
26                                              dennis@talentrights.law
27   * Pro Hac Vice application forthcoming

28
                                                  23
